EXHIBIT 10.2



LOCK-UP AND VOTING AGREEMENT

This LOCK-UP AND VOTING AGREEMENT

(this "Agreement") is dated as of April_28, 2010, by and between the undersigned
holder, Key Network Holdings Limited, a company incorporated under the law of
the British Virgin Island with Certificate of Incorporation registration No. of
664712 (the "KNH"), of Shares (as defined below) and Zoom Technologies, Inc., a
Delaware corporation ("Zoom"). All capitalized terms used but not defined herein
shall have the meanings assigned to them in the Share Exchange Agreement (as
defined below).



WHEREAS

, concurrently with the execution of this Agreement, Zoom, the KNH and other
parties are entering into a Share Exchange Agreement ( the "Share Exchange
Agreement"), pursuant to which KNH shall become a stockholder of Zoom;



WHEREAS

, KNH owns and has sole voting power with respect to the number of shares of
Common Stock, with par value US $0.01 per share, of Zoom in accordance with the
Share Exchange Agreement (the "Shares"); and



WHEREAS

, it is a condition to the willingness of Zoom to enter into the Share Exchange
Agreement that KNH execute and deliver this Agreement.



NOW, THEREFORE

, in consideration of, and as a condition to, Zoom entering into the Share
Exchange Agreement and proceeding with the transactions contemplated thereby,
and in consideration of the expenses incurred and to be incurred by Zoom in
connection therewith, KNH and Zoom agree as follows:



Section 1.   Restriction on Transfer.  KNH agrees not to offer, sell, contract
to sell, assign, transfer, hypothecate, pledge or grant a security interest in,
hedge or otherwise dispose of, or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition of (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise by KNH or any affiliate of KNH or any person in privity with KNH or
any affiliate of KNH), directly or indirectly, any of the Shares from the period
commencing on the Closing Date and expiring on the date after the six months
from the Closing Date ("Lock-up Period"). Any transfer or other disposition in
violation of the terms of this Section 1 shall be null and void.

Section 2.   Representations and Warranties of KNH.   KNH represents and
warrants to and agrees with Zoom as follows:

KNH has all requisite capacity and authority to enter into and perform his or
her obligations under this Agreement.

This Agreement has been duly executed and delivered by KNH, and assuming the due
authorization, execution and delivery by Zoom, constitutes the valid and legally
binding obligation of KNH enforceable against KNH in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws

2

--------------------------------------------------------------------------------



of general applicability relating to or affecting creditors' rights and to
general equity principles.

The execution and delivery of this Agreement by KNH does not, and the
performance by KNH of his or her obligations hereunder and the consummation by
KNH of the transactions contemplated hereby will not, violate or conflict with,
or constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which KNH is a
party or by which KNH is bound, or, to KNH's knowledge, any statute, rule or
regulation to which KNH is subject or, in the event that KNH holds any of the
Shares indirectly through a corporation, partnership, trust or other entity, any
charter, bylaw or other organizational document of such entity; in each case,
such that KNH would not be able to fulfill his or her obligations pursuant to
this Agreement.

Section 3.   Covenants of KNH.   KNH covenants to and agrees with Zoom as
follows:

Upon the Closing, KNH shall act as the record or beneficial owner of the Shares,
and the Shares will be so owned free and clear of any liens, security interests,
charges or other encumbrances. Within the Lock-up Period, KNH shall not own, or
procure to own, of record or beneficially, any Common Stock of Zoom other than
the Shares. Within the Lock-up Period

， KNH shall not make the Shares subject to any voting trust or other agreement,
arrangement or restriction with respect to the voting of the Shares.

Within the Lock-up Period, KNH, in his or her capacity as a stockholder of Zoom,
shall not, nor shall such KNH authorize any partner, officer, director, advisor
or representative of, such KNH or any of his or her affiliates to (and, to the
extent applicable to KNH, such KNH shall use reasonable best efforts to prohibit
any of his or her representatives or affiliates to), (a) initiate, solicit, or
knowingly induce or encourage, or knowingly take any action to facilitate the
making of, any inquiry, offer or proposal which constitutes, or could reasonably
be expected to lead to, a proposed takeover (as defined under the Exchange Act)
of Zoom ("Zoom Takeover Proposal"), (b) participate in any discussions or
negotiations regarding any Zoom Takeover Proposal, or furnish, or otherwise
afford access, to any person any information or data with respect to Zoom or
otherwise relating to any Zoom Takeover Proposal, (c) enter into any agreement,
agreement in principle, letter of intent, memorandum of understanding or similar
arrangement with respect to a Zoom Takeover Proposal, (d) solicit proxies or,
solely in such KNH's capacity as a stockholder, become a "participant" in a
"solicitation" (as such terms are defined in Regulation 14A under the Exchange
Act) with respect to a Zoom Takeover Proposal, (e) initiate a stockholders' vote
or action by consent of Zoom's stockholders with respect to a Zoom Takeover
Proposal, or (f) except by reason of this Agreement, become a member of a
"group" (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of Zoom that takes any action in support of a Zoom
Takeover Proposal.

2

--------------------------------------------------------------------------------



Section 4.   Specific Performance; Remedies; Attorneys Fees.   KNH acknowledges
that it is a condition to the willingness of Zoom to enter into the Share
Exchange Agreement that KNH execute and deliver this Agreement and that it will
be impossible to measure in money the damage to Zoom if KNH fails to comply with
the obligations imposed by this Agreement and that, in the event of any such
failure, Zoom will not have an adequate remedy at law or in equity. Accordingly,
KNH agrees that injunctive relief or other equitable remedy is the appropriate
remedy for any such failure and will not oppose the granting of such relief on
the basis that Zoom has an adequate remedy at law. KNH further agrees that KNH
will not seek, and agrees to waive any requirement for, the securing or posting
of a bond in connection with Zoom's seeking or obtaining such equitable relief.
In addition, after providing written notification to KNH, Zoom shall have the
right to inform any third party that Zoom reasonably believes to be, or to be
participating with KNH or receiving from KNH assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of Zoom hereunder,
and that participation by any such persons with KNH in activities in violation
of KNH's agreement with Zoom set forth in this Agreement may give rise to claims
by Zoom against such third party.

Section 5.   Term of Agreement; Termination.   Except as otherwise provided in
this Section 5, the term of this Agreement shall commence on the date hereof and
shall expire upon the date after the six (6) months after the Closing. This
Agreement shall be automatically terminated in the event that the Closing under
the Share Exchange Agreement fail to occur or the Share Exchange Agreement being
terminated. Upon termination, no party shall have any further obligations or
liabilities hereunder; provided, however, such termination shall not relieve any
party from liability for any willful breach of this Agreement prior to such
termination.

Section 6.   Entire Agreement; Amendments.   This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto. No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provision hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

Section 7.   Severability.   In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, by any court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement and
the parties shall use their reasonable efforts to substitute a valid, legal and
enforceable provision which, insofar as practical, implements the purposes and
intents of this Agreement.

Section 8.   Governing Law.   This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, without
regard for conflict of law provisions.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have executed and delivered this Agreement as of the date
first written above.



Zoom Technologies, Inc.

By: ____________________________
Name: Gu Lei
Title: Chairman



Key Network Holdings Limited

By: ____________________________
Name: Lee Kit Wah on behalf of Ram Max
Group Limited




4

--------------------------------------------------------------------------------

